Exhibit 10.5

 



EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

 

This Agreement (this “Agreement”) is between Andrew Laurence (“Executive”) and
Franchise Group, Inc. (“Franchise Group” and, together with its Affiliates, the
“Company”).

 

WHEREAS, Executive commenced employment with Franchise Group on October 2, 2019
(the “Employment Commencement Date”) as its Executive Vice President, and
Executive’s services are valuable to the conduct of the business of the Company;
and

 

WHEREAS, Franchise Group and Executive desire to specify the terms and
conditions on which Executive will continue employment on and after October 2,
2019 (the “Effective Date”), and under which Executive will receive severance in
the event that Executive separates from service with the Company under the
circumstances described in this Agreement.

 

NOW, THEREFORE, for the consideration described herein, and intending to be
legally bound, the parties agree as follows:

 

1.            Effective Date; Term. This Agreement shall become effective on the
Effective Date and continue until the third (3rd) anniversary of the Effective
Date (the “Initial Term”). Thereafter, the Agreement shall renew automatically
for successive one (1) year periods unless and until either party provides
written notice to the other party of the intent not to renew the Agreement at
least ninety (90) days prior to the end of the Initial Term or any subsequent
one-year term (the Initial Term and the period, if any, thereafter, during which
the Executive's employment shall continue are collectively referred to herein as
the “Term”). Notwithstanding the foregoing, (a) if a Change of Control (as
defined below) occurs prior to the end of the Initial Term or any subsequent
one-year term, then the Agreement shall be extended automatically until the
later of (i) the end of the Initial Term or (ii) one (1) year from the date of
the Change of Control, and (b) if Executive provides notice of resignation for
Good Reason (as defined in Section 2(j) below) prior to the expiration of the
Term, and if the Executive terminates Executive’s employment for such Good
Reason, then the Term of this Agreement will be extended to the date that is one
day following the Termination Date (as defined in Section 2(p) below). The
expiration of the Agreement due to the Company’s notice of non-renewal shall be
considered a termination without Cause of Executive’s employment by the Company
(as described in Section 4(a)(iii) below) effective as of the last day of the
Term.

 

2.            Definitions. For purposes of this Agreement, the following terms
shall have the meanings ascribed to them:

 

(a)          “Affiliate” shall mean, with respect to Franchise Group, any
partnership, corporation, limited liability company, joint stock company,
unincorporated organization or association, trust, joint venture, or other
organization that, directly or through one or more intermediaries, is controlled
by, controls, or is under common control with, Franchise Group within the
meaning of Code Section 414(b) or (c); provided that, in applying such
provisions, the phrase “at least 50 percent” shall be used in place of “at least
80 percent” each place it appears therein.

 

(b)          “Accrued Benefits” shall mean the following amounts, payable as
described herein: (i) all Base Salary that has accrued but is unpaid as of the
Termination Date; (ii) reimbursement of Executive for Executive’s reasonable and
necessary expenses, which have been approved in accordance with Company policy
and which were incurred by Executive on behalf of the Company as of the
Termination Date; (iii) any and all other cash earned by Executive through the
Termination Date and deferred at the election of Executive pursuant to any
deferred compensation plan then in effect (to the extent vested); and (iv) all
other payments and benefits to which Executive (or in the event of Executive’s
death, Executive’s surviving spouse or other beneficiaries) is entitled on the
Termination Date under the terms of any benefit plan of the Company, excluding
severance payments under any Company severance policy, practice or agreement in
effect on the Termination Date. Payment of Accrued Benefits shall be made
promptly in accordance with the Company’s prevailing practice with respect to
clauses (i) and (ii) or, with respect to clauses (iii) and (iv), pursuant to the
terms of the benefit plan or practice establishing such benefits, and any
applicable law (but in each instance no less favorable than that applied to the
most senior executive officers of the Company).

 







 

(c)           “Base Salary” shall mean Executive’s annual base salary with the
Company as in effect from time to time.

 

(d)          “Board” shall mean the Board of Directors of Franchise Group or a
committee of such Board authorized to act on its behalf in certain
circumstances, including the Compensation Committee of the Board.

 

(e)          “Cause” shall mean any of the following, as determined by the
Company in its reasonable judgment, exercised in good faith: (i) Executive’s
willful, intentional or grossly negligent failure to substantially perform
Executive’s duties under this Agreement; if, within 30 days of receiving a
written demand for substantial performance from the Board that specifically
identifies the manner in which the Executive has not substantially performed
such duties, the Executive shall have failed to cure the non-performance or to
take measures to cure the non-performance; (ii) the Executive’s willful,
intentional or grossly negligent violation of the Company’s Code of Conduct,
Insider Trading Policy or any other material written policy; (iii) the
Executive’s conviction of, or plea of nolo contendere to, a crime constituting
(x) a felony under the laws of the United States or any state thereof or (y) a
misdemeanor under the laws of the United States or any state thereof (not
including any traffic offense) involving moral turpitude, deceit, dishonesty or
fraud that relates to the Company’s property; (iv) the willful, intentional or
grossly negligent conduct of the Executive which is demonstrably and materially
injurious to the Company, monetarily or otherwise; or (v) the Executive’s
material breach of any provision of this Agreement. For purposes of this
definition of Cause, no act, or failure to act, on the Executive’s part shall be
deemed willful, intentional or grossly negligent if the Executive acted in good
faith and in a manner that the Executive reasonably believed to be in, or not
opposed to, the best interest of the Company. If the alleged conduct or act
constituting Cause is described in clause (i) above but Executive does not
timely cure such conduct or act, then Executive’s employment will terminate on
the date immediately following the end of the cure period. In all other cases,
then Executive’s employment will terminate on the date specified in the written
notice of termination (which may be immediate).

 

(f)            “Change of Control” shall mean a “Change of Control” as defined
in the Franchise Group, Inc. 2019 Omnibus Incentive Plan, as amended and in
effect from time to time, or any successor incentive plan thereto.

 

(g)          “COBRA” shall mean the provisions of Code Section 4980B.

 



2



 

(h)          “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.

 

(i)            “Disability” shall mean, subject to applicable law, that a
medically determinable physical or mental impairment of Executive renders
Executive unable to perform the essential functions of Executive’s position with
the Company, either with or without a reasonable accommodation in substantially
the manner and to the extent required hereunder prior to the commencement of
such disability, and Executive shall be unable to return to such duties at the
end of the short-term disability period provided under the Company’s short-term
disability plan applicable to other senior executive officers of the Company (or
such longer period as the Company may grant in its sole discretion or as
otherwise required by law).

 

(j)            “Good Reason” shall mean the occurrence of any of the following
events while this Agreement is in effect, without the Executive’s written
consent:

 

(i)            A relocation of Executive’s principal place of employment to a
location more than fifty (50) miles from Executive’s current office location,
unless such new location is no further from the Executive’s then-current
residence than the immediately prior location;

 

(ii)           Any material reduction in Executive’s Base Salary or Target Bonus
opportunity, unless part of an across-the-board reduction applicable on a
similar basis to all other senior executive officers of Franchise Group and, in
that event, provided that such reduction does not exceed five (5%) of
Executive’s total cash compensation opportunity (Base Salary and Target Bonus);

 

(iii)          Any material breach of this Agreement by Franchise Group; or

 

(iv)          Any material reduction in Executive’s duties, responsibilities or
authority, or any change in Executive’s title;

 

provided that such event shall constitute Good Reason only if: (A) Executive
continues to perform Executive’s job duties as set forth in this Agreement and
continues to comply with all of the covenants set forth herein (including the
terms of Section 7 hereof) and any other non-compete, confidentiality, invention
or other written agreements otherwise applicable to him; (B) Executive provides
Franchise Group written notice of resignation, specifying in reasonable detail
the event constituting Good Reason, within ninety (90) days after the initial
existence of such event; and (C) Franchise Group fails to cure (if curable) the
Good Reason event within thirty (30) days following receipt of such notice. If
Franchise Group timely cures the Good Reason event, then Executive’s notice of
resignation shall be automatically rescinded. If Franchise Group does not timely
cure the Good Reason event, then the Termination Date shall be the date
immediately following the end of the Company’s cure period.

 

(k)           “Separation Agreement” shall mean the form of Separation Agreement
which is substantially similar to that used for departing executives who receive
severance, subject to modifications to reflect the terms of this Agreement.

 



3



 

(l)            “Separation from Service” shall mean Executive’s separation from
service (within the meaning of Code Section 409A) from Franchise Group and its
Affiliates.

 

(m)         “Severance Benefits” shall mean the payments and benefits described
in Section 5 hereof.

 

(n)          “Severance Payment” shall mean one (1) times the sum of Executive’s
(i) Base Salary and (ii) a prorata Target Bonus (as defined in Section 3(c)(i))
calculated by multiplying the Target Bonus times a fraction, the numerator of
which is the number of days that have elapsed during the fiscal year of the
Termination Date and the denominator of which is 365; provided that if the
Termination Date occurs on or within the one year period following a Change of
Control, then the Severance Payment shall mean two (2) times the sum of the
Executive’s (i) Base Salary and (ii) Target Bonus. For purposes of this
definition, the Executive’s Base Salary and Target Bonus shall be the amount in
effect immediately preceding the Termination Date; provided that if a reduction
in Executive’s Base Salary or Target Bonus constituted a Good Reason for the
termination, then Base Salary and Target Bonus for purposes of calculating the
Severance Payment shall be the amount in effect immediately prior to such
reduction.

 

(o)          “Severance Period” shall mean the twelve (12)-month period
following the Termination Date; provided that if the Termination Date occurs on
or within the one (1) year period following a Change of Control, then the
Severance Period shall mean the twenty-four (24)-month period following the
Termination Date.

 

(p)          “Termination Date” shall mean the date of Executive’s termination
of employment from the Company, as further described in Section 4.

 

3.            Employment of Executive

 

(a)          Position.

 

(i)            Executive shall serve as the Executive Vice President of
Franchise Group, reporting to the Chief Executive Officer of Franchise Group. In
such position, Executive shall have such duties, responsibilities and authority
as is customarily associated with such position and shall have such other
duties, as may be reasonably assigned from time to time by the Chief Executive
Officer of Franchise Group, consistent with Executive’s position and the terms
of this Agreement.

 

(ii)           Executive shall devote sufficient business time and attention to
the business of the Company as necessary in order to perform Executive’s duties
in a competent, diligent, and professional manner. Notwithstanding the
foregoing, nothing herein shall preclude Executive from (1) engaging in other
business activities; (2) serving as an officer or a member of charitable,
educational or civic organizations; (3) engaging in charitable activities and
community affairs; and (4) managing Executive’s personal investments and
affairs; provided, however, that such service and activities do not, in the
Company’s reasonable opinion, materially interfere with the performance of
Executive’s duties on behalf of the Company, create any conflict of interest as
it relates to the Company, and are not represented in a manner that suggests the
Company supports or endorses the services or activities without the advance
approval of the Company.

 



4



 

Executive shall be responsible for complying with all policies and operating
procedures of the Company applicable to all senior executives of the Company
(that are provided or made available to the Executive) in the performance of
Executive’s duties on behalf of the Company, including any clawback or
recoupment policy adopted by Franchise Group.

 

(iii)          Executive’s principal place of employment shall be based in
Boston, Massachusetts as of the Effective Date. Notwithstanding the foregoing,
Executive shall travel to such other places, including, without limitation, the
site of such facilities of the Company and its Affiliates as are established
from time to time, at such times as are advisable for the performance of
Executive’s duties and responsibilities under this Agreement. Executive shall
submit to the Company all business, commercial and investment opportunities or
offers presented to Executive or of which Executive becomes aware which relate
to the business of the Company (the “Company Opportunities”). Unless approved by
the Board, Executive shall not accept or pursue, directly or indirectly, any
Company Opportunities on Executive’s own behalf.

 

(b)          Base Salary. Commencing on the Effective Date, Franchise Group
shall pay Executive a Base Salary at an annual rate of five hundred thousand
dollars ($500,000), payable in regular installments in accordance with the
Company’s usual payroll practices. At least once per year, the Board shall
review Executive’s Base Salary for potential increase based on market trends,
performance, and such internal and other considerations as the Board may deem
relevant.

 

(c)           Bonus and Equity Incentives.

 

(i)            Beginning with the fiscal year following the Effective Date, and
for each fiscal year thereafter during the Term, Executive shall be eligible to
participate in such annual cash incentive plans and programs of Franchise Group
as are generally provided to the senior executives of Franchise Group pursuant
to such terms and conditions as the Board may prescribe from time to time;
provided that the cash incentive plan shall provide the Executive the
opportunity to earn a payout of (A) at least fifty (50%) of the target payout
amount if the threshold annual performance goals(s) established by the Board is
(are) achieved, (B) at least one hundred percent (100%) of Base Salary (the
“Target Bonus”) if the target annual performance goal(s) established by the
Board is (are) achieved, and (C) at least one hundred fifty (150%) of the target
payout amount if the maximum annual performance goals(s) established by the
Board is (are) achieved.

 

(ii)           Beginning with the fiscal year following the Effective Date, and
for each fiscal year thereafter during the Term, Executive shall be eligible to
participate in such long-term cash and equity incentive plans and programs of
Franchise Group as are generally provided to the senior executives of Franchise
Group, as determined by the Board in its discretion.

 

(d)          Executive Benefits. Executive shall be eligible to participate in
the Company’s employee benefit plans (in addition to the annual and/or long-term
incentive programs, which are addressed in Section 3(c)) as in effect from time
to time on the same basis as those benefits are generally made available to
other similarly-situated senior executives of Franchise Group.

 



5



 

(e)          Business Expenses. The Company shall reimburse Executive for any
reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder subject to and in accordance with Company policies.

 

(f)            Additional Payments and Benefits. Executive shall be entitled to
the amounts and benefits set forth on Exhibit A, subject to the terms and
conditions thereof.

 

(g)          Withholding. All payments under this Agreement shall be subject to
payroll taxes and other withholdings in accordance with the Company’s (or the
applicable employer of record’s) standard payroll practices and applicable law.

 

4.            Termination of Employment.

 

(a)          Date and Manner of Termination. Executive’s employment with the
Company will terminate during the Term, and this Agreement will terminate on the
date of such termination, as follows:

 

(i)            Executive’s employment will terminate on the date of Executive’s
death.

 

(ii)           If Executive is subject to a Disability, and if within thirty
(30) days after Franchise Group notifies Executive in writing that it intends to
terminate Executive’s employment, Executive shall not have returned to the
performance of Executive’s essential functions (either with or without a
reasonable accommodation), Franchise Group may terminate Executive’s employment,
effective immediately following the end of such thirty-day (30) period.

 

(iii)          Franchise Group may terminate Executive’s employment with or
without Cause (other than as a result of Disability which is governed by
Section 4(a)(ii)). If the termination is without Cause, then Executive’s
employment will terminate on the date set forth in Franchise Group’s written
notice of termination to Executive (which may be immediate). If the termination
is for Cause, then Executive’s employment will terminate in accordance with
Section 2(e). Unless otherwise directed by Franchise Group, from and after the
date of the written notice of proposed termination (subject to all applicable
cure periods), Executive shall be relieved of Executive’s duties and
responsibilities and shall be considered to be on a paid leave of absence
pending any final action by Franchise Group confirming such proposed
termination, provided that during such notice period Executive shall remain a
full-time employee of the Company, and shall continue to receive Executive’s
then current Base Salary and all other benefits as provided in this Agreement.

 

(iv)          Executive may terminate Executive’s employment with or without
Good Reason. If the termination is without Good Reason, then Executive must
provide at least thirty (30), but no more than ninety (90), days advance written
notice to Franchise Group; provided that the Company may immediately relieve
Executive of all duties and responsibilities upon receipt of such notice, and
choose to terminate Executive’s employment without further notice or delay,
which termination shall not constitute a termination without Cause. If the
termination is for Good Reason, then Executive’s employment will terminate in
accordance with Section 2(j).

 



6



 

(b)          Relinquishment of Positions Upon Termination. Upon termination of
employment for any reason, Executive shall resign all officerships,
directorships or other positions that Executive then holds with the Company or
any of its Affiliates.

 

5.            Payments upon Termination.

 

(a)          Entitlement to Accrued Benefits and Equity Awards. Upon termination
of Executive’s employment for any reason, whether by the Company or by
Executive, the Company shall pay or provide Executive with the Accrued Benefits
and all of Executive’s outstanding equity awards shall be subject to the terms
of the applicable award agreement and plan (except as described in subsection
(d)(iv)).

 

(b)          Entitlement to Severance. Subject to the other terms and conditions
of this Agreement, Executive shall be entitled to Severance Benefits in the
following circumstances:

 

(i)            Executive’s employment is terminated by Franchise Group without
Cause, and for other than death or Disability; or

 

(ii)           Executive terminates Executive’s employment with the Company for
Good Reason.

 

If Executive dies after receiving a notice by Franchise Group that Executive is
being terminated without Cause, or after providing notice of termination for
Good Reason, then Executive’s estate, heirs and beneficiaries (as the case may
be) shall be entitled to the Accrued Benefits and the Severance Benefits at the
same time such amounts would have been paid or benefits provided to Executive
had Executive lived.

 

(c)           Requirement for Severance Benefits. As an additional prerequisite
for receipt of the Severance Benefits, Executive must (i) execute, deliver to
Franchise Group, and not revoke (to the extent Executive is allowed to do so) a
Separation Agreement within sixty (60) calendar days (or such longer period as
is provided in the Separation Agreement) following the Executive’s receipt of
such Separation Agreement, which Franchise Group must provide Executive within
ten (10) days following Executive’s Termination Date, and (ii) comply with all
of Executive’s covenants set forth in this Agreement.

 

(d)          Severance Benefits; Timing and Form of Payment. Subject to the
limitations imposed by Section 6, if Executive is entitled to Severance
Benefits, then:

 

(i)            The Company shall pay Executive the Severance Payment in equal
installments, consistent with the Company’s normal payroll practices, over the
Severance Period; provided that any amounts that would be payable prior to the
effectiveness of the Separation Agreement shall be delayed until the Separation
Agreement becomes effective. Notwithstanding the foregoing, if, as of the date
of Executive’s Separation from Service (i) Executive is a “specified employee”
as determined under Code Section 409A, then any portion of the Severance Payment
that is subject to Code Section 409A and that would otherwise be payable within
the first six (6) months following such Separation from Service shall be delayed
until the first regular payroll date of the Company following the six (6) month
anniversary of Executive’s Separation from Service (or the date of Executive’s
death, if earlier than that anniversary) or (ii) Executive is not a “specified
employee” as determined under Code Section 409A, then any portion of the
Severance Payment that is subject to Code Section 409A and that would be
otherwise payable within the first sixty (60) days after Executive’s Separation
from Service shall be paid sixty (60) days after Executive’s Separation from
Service (and not promptly following the effectiveness of the Separation
Agreement).

 



7



 

(ii)           The Company shall pay, in a lump sum in the fiscal year following
the fiscal year of the Termination Date, an amount equal to the product of (A)
the annual cash incentive award to which Executive would have been entitled for
the fiscal year in which the Termination Date occurs based on actual performance
for such fiscal year had Executive’s employment not terminated, multiplied by
(B) a fraction, the numerator of which is the number of days that have elapsed
during the annual performance period through the Termination Date and the
denominator of which is 365. Notwithstanding the foregoing, if all or any
portion of such annual bonus payment was paid upon a Change of Control in the
same fiscal year in which the Termination Date occurs, then the amount due under
this Section 5(d)(ii) shall be reduced by the amount of such payment.

 

(iii)          The Company shall continue to provide to Executive and
Executive’s dependents (as applicable) up to eighteen (18) months of group
health and dental benefits to the extent that such benefits were in effect for
Executive and Executive’s family as of the Termination Date, subject to
Executive’s timely election of COBRA. The Company shall be responsible for
payment of all premiums necessary to maintain these benefits. Benefit
continuation under this Section 5(d)(iii) shall be concurrent with any coverage
under the Company’s plans pursuant to COBRA or similar state laws. Such benefits
shall be terminated prior to the expiration of the 18 months to the extent
Executive has obtained new employment and is covered by benefits which in the
aggregate are comparable to such continued benefits. Executive shall promptly
notify the Company when Executive becomes employed after the Termination Date
and shall provide such reasonable cooperation as the Company requests with
respect to determining whether Executive is covered by comparable benefits with
such new employer. If the health or dental benefits are fully insured, and the
provision of such benefits under this Section 5(d)(iii) would subject the
Company or its benefits arrangements to a penalty or adverse tax treatment, then
the Company shall provide a cash payment to Executive in an amount reasonably
determined by the Company to be equivalent to the COBRA premiums for such
benefits. If the health or dental benefits are self-insured, and the provision
of such benefits under this Section 5(d)(iii) is considered discriminatory under
Code Section 105(h), then to the extent required by the Code, Executive
acknowledges that the value of the premiums paid by the Company hereunder shall
be considered taxable wages to Executive, and the Company shall be permitted to
withhold applicable taxes with respect to such wages from other amounts owed to
Executive, or require Executive to make satisfactory arrangements with the
Company for the payment of such withholding taxes.

 

(iv)          With respect to any long-term incentive awards (whether cash or
equity) (A) if the award is subject to time-based vesting only, then upon the
Termination Date, Executive shall become vested in a pro-rata portion (based on
Executive’s length of employment during the applicable vesting period) of such
award, and (B) if the award is subject to performance vesting, then following
the completion of the applicable performance period, Executive will receive a
pro-rata portion of such award (based on Executive’s length of employment during
the applicable performance period), to the extent the performance goals are
otherwise achieved for the performance period. Notwithstanding the foregoing,
with respect to any award, if the terms of the award provide for a more
favorable result upon the termination of the Executive’s employment, then the
terms of such award shall supersede the provisions herein.

 



8



 

6.            Limitations on Severance Payments and Benefits. Notwithstanding
any other provision of this Agreement, if any portion of the Severance Payment
or any other payment under this Agreement, or under any other agreement with or
plan of the Company (in the aggregate “Total Payments”), would constitute an
“excess parachute payment,” then the Total Payments to be made to Executive
shall be reduced such that the value of the aggregate Total Payments that
Executive is entitled to receive shall be One Dollar ($1) less than the maximum
amount which Executive may receive without becoming subject to the tax imposed
by Code Section 4999 or which the Company may pay without loss of deduction
under Code Section 280G(a); provided that the foregoing reduction in the amount
of Total Payments shall not apply if the After-Tax Value to Executive of the
Total Payments prior to reduction in accordance herewith is greater than the
After-Tax Value to Executive if Total Payments are reduced in accordance
herewith. For purposes of this Agreement, the terms “excess parachute payment”
and “parachute payments” shall have the meanings assigned to them in Code
Section 280G, and such “parachute payments” shall be valued as provided therein.
Present value for purposes of this Agreement shall be calculated in accordance
with Code Section 1274(b)(2). Within twenty (20) business days following
delivery of the notice of termination or notice by Franchise Group to Executive
of its belief that there is a payment or benefit due Executive that will result
in an excess parachute payment as defined in Code Section 280G, Executive and
Franchise Group, at Franchise Group’s expense, shall obtain the opinion (which
need not be unqualified) of nationally recognized tax counsel selected by
Franchise Group, which opinion sets forth: (A) the amount of the Base Period
Income, (B) the amount and present value of Total Payments, (C) the amount and
present value of any excess parachute payments without regard to the limitations
of this Section 6, (D) the After-Tax Value of the Total Payments if the
reduction in Total Payments contemplated under this Section 6 did not apply, and
(E) the After-Tax Value of the Total Payments taking into account the reduction
in Total Payments contemplated under this Section 6. As used in this Section 6,
the term “Base Period Income” means an amount equal to Executive’s “annualized
includible compensation for the base period” as defined in Code Section
280G(d)(1). For purposes of such opinion, the value of any noncash benefits or
any deferred payment or benefit shall be determined by Franchise Group’s
independent auditors in accordance with the principles of Code Sections
280G(d)(3) and (4), which determination shall be evidenced in a certificate of
such auditors addressed to Franchise Group and Executive. For purposes of
determining the After-Tax Value of Total Payments, Executive shall be deemed to
pay federal income taxes and employment taxes at the highest marginal rate of
federal income and employment taxation in the calendar year in which the
Severance Payment is to be made and state and local income taxes at the highest
marginal rates of taxation in the state and locality of Executive’s domicile for
income tax purposes on the date the Severance Payment is to be made, net of the
maximum reduction in federal income taxes that may be obtained from deduction of
such state and local taxes. Such opinion shall be dated as of the Termination
Date and addressed to Franchise Group and Executive and shall be binding upon
Franchise Group and Executive. If such opinion determines that there would be an
excess parachute payment and that the After-Tax Value of the Total Payments
taking into account the reduction contemplated under this Section 6 is greater
than the After-Tax Value of the Total Payments if the reduction in Total
Payments contemplated under this Section 6 did not apply, then the Severance
Payment hereunder or any other payment determined by such counsel to be
includible in Total Payments shall be reduced or eliminated as specified by
Executive in writing delivered to Franchise Group within five (5) business days
of Executive’s receipt of such opinion or, if Executive fails to so notify
Franchise Group, then as Franchise Group shall reasonably determine, so that
under the bases of calculations set forth in such opinion there will be no
excess parachute payment. If such legal counsel so requests in connection with
the opinion required by this Section 6, Executive and Franchise Group shall
obtain, at Franchise Group’s expense, and the legal counsel may rely on in
providing the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by Executive. If the provisions of Code Sections 280G and 4999 are repealed
without succession, then this Section 6 shall be of no further force or effect.

 



9



 

7.            Covenants by Executive.

 

(a)          Confidentiality. Executive acknowledges and agrees that Executive’s
work for the Company will bring Executive into close contact with many
confidential affairs of the Company not readily available to the public,
including plans for further developments or activities by the Company. Executive
agrees that during the Term and at all times thereafter, Executive shall keep
and retain in the strictest confidence all confidential matters (“Confidential
Information”) of the Company, including but not limited to, “know how,” sales
and marketing information or plans; business or strategic plans; salary, bonus,
or other personnel information; information about or concerning existing, new,
or potential customers, franchisees, clients, or shareholders; trade secrets;
pricing policies; operational methods; technical processes; inventions and
research projects; and other business affairs of the Company, in each case that
Executive may develop or learn in the course of Executive’s employment, and
shall not remove such Confidential Information from the Company’s premises
(other than for the purpose of working from home), use such Confidential
Information for personal gain or disclose such Confidential Information to
anyone outside of the Company, either during or after the Term, except (i) in
good faith, in the course of performing Executive’s duties under this Agreement;
(ii) with the prior written consent of the Board; (iii) it being understood that
Confidential Information shall not be deemed to include any information that is
or becomes generally available to the public other than as a result of
disclosure by Executive; or (iv) to the extent disclosure is compelled by a
court of competent jurisdiction, arbitrator, agency, or other tribunal or
investigative body in accordance with any applicable statute, rule, or
regulation (but only to the extent any such disclosure is compelled, and no
further). Further, nothing herein shall prevent Executive from cooperating with
any investigation or inquiry conducted by the Equal Employment Opportunity
Commission regarding any employment practice or policy of the Employers. In
addition, pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which
added 18 U.S.C. § 1833(b)), Executive acknowledges that Executive shall not have
criminal or civil liability under any federal or state trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section. Upon the termination of Executive’s employment with the Company,
or at any time the Company may so request, Executive shall return to the Company
all tangible embodiments (in whatever medium) relating to Confidential
Information and Work Product (as defined below) that Executive may then possess
or have under Executive’s control.

 



10



 

(b)          Ownership of Property. Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work, and mask work (whether or not including any Confidential
Information), and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Company’s actual or anticipated business,
research and development, or existing or future products or services and that
are conceived, developed, contributed to, made, or reduced to practice by
Executive (either solely or jointly with others) while employed by the Company,
including any of the foregoing that constitutes any proprietary information or
records (“Work Product”) belonging to the Company, and Executive hereby assigns,
and agrees to assign, all of the above Work Product to the Company. Any
copyrightable work prepared in whole or in part by Executive in the course of
Executive’s work for the Company shall be deemed a “work made for hire” under
the copyright laws, and the Company shall own all rights therein. To the extent
that any such copyrightable work is not a “work made for hire,” Executive hereby
assigns and agrees to assign to the Company all right, title, and interest,
including without limitation, copyright in and to such copyrightable work.
Executive shall perform all actions reasonably requested by the Board, at the
Company’s sole expense, to establish and confirm the Company’s ownership
(including, without limitation, assignments, consents, powers of attorney, and
other instruments) in Work Product and copyrightable work identified by the
Board.

 

(c)           Third Party Information. Executive understands that the Company
will receive from third parties confidential or proprietary information (“Third
Party Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During Executive’s employment with the Company and thereafter, and
without in any way limiting the provisions of Section 7(a) of this Agreement,
Executive shall hold Third Party Information in the strictest confidence and
shall not disclose to anyone (other than personnel and consultants of the
Company who need to know such information in connection with their work for the
Company) or use, except in connection with Executive’s work for the Company,
Third Party Information unless expressly authorized by the Board in writing.

 

(d)          Restrictive Covenants. Executive acknowledges that (i) in the
course of Executive’s employment with the Company, Executive will become
familiar with the Company’s trade secrets and with other Confidential
Information concerning the Company; (ii) Executive’s services will be of
special, unique and extraordinary value to the Company; (iii) the agreements and
covenants of Executive contained in this Section 7 are essential to the business
and goodwill of the Company; and (iv) the Company would not have entered into
this Agreement but for the covenants and agreements set forth in this Section 7.
Therefore, Executive agrees that, without limiting any other obligation pursuant
to this Agreement:

 

(i)            Non-Competition. Except with prior written permission of the
Board, Executive shall not, during the Term and for a period of twelve (12)
months thereafter (or for the length of the Severance Period if Executive is
entitled to Severance Benefits), directly or indirectly (individually or on
behalf of other persons) (i) enter (or prepare to enter) the employ of, or
render services to, any person engaged in (a) the provision of franchising or
tax preparation services or (b) any other line of business actively being
conducted by the Company accounting for more than ten percent (10%) of the
Company’s gross revenues on the date of Executive’s termination (a “Competitive
Business”); (ii) engage (or prepare to engage) in a Competitive Business on
Executive’s own account; or (iii) become interested in any such Competitive
Business, directly or indirectly, as an individual, partner, shareholder,
director, officer, principal, agent, employee, trustee, consultant, or in any
other relationship or capacity; provided, however, that nothing contained in
this Section 7(d)(i) shall be deemed to prohibit Executive from acquiring,
solely as a passive investment, less than five percent (5%) of the total
outstanding securities of any publicly-traded corporation.

 



11



 

(ii)           Non-Solicitation. Except with prior written permission of the
Board, Executive shall not, directly or indirectly (individually or on behalf of
other persons), during the Term and for a period of twelve (12) months
thereafter (or for the length of the Severance Period if Executive is entitled
to Severance Benefits), for any reason hire, offer to hire, or entice away any
officer, employee, franchisee, or agent of the Company (or any former officer,
employee, or agent of the Company who was employed by the Company at any time
during the twelve (12) month period prior to Executive’s termination of
employment) or interfere with or attempt to interfere with business
relationships between the Company and any current or prospective franchisee,
customer, client, or supplier of the Company; provided that the foregoing shall
not be violated by general advertisements not targeted at employees or
consultants of the Company.

 

(iii)          Non-Disparagement. At any time during or after the Term,
Executive shall not make (whether directly or through any other person) any
public or private statements (whether oral or in writing) which are derogatory
or damaging to the Company or its direct or indirect parents, together with each
of its current and former principals, officers, directors, direct or indirect
equity holders, general and limited partners, agents, representatives, and
employees, or any of their businesses, activities, operations, affairs,
reputations, or prospects, and the Company will not authorize any of their
officers, directors, or employees to make disparaging or derogatory statements
about Executive (and will use its reasonable best efforts to prevent such
individuals from making such statements) except, in each case, to the extent
required by law, and only after consultation with the other party to the maximum
extent possible to maintain the goodwill of such party.

 

(iv)          Injunctive Relief with Respect to Covenants. Executive
acknowledges and agrees that in the event of any material breach by Executive of
any of section of this Agreement that remedies at law may be inadequate to
protect the Company, and, without prejudice to any other legal or equitable
rights and remedies otherwise available to the Company, Executive agrees to the
granting of injunctive relief in the Company’s favor in connection with any such
breach or violation without proof of irreparable harm.

 

(v)           Enforcement. If, at the time of enforcement of this Section 7, a
court or other body of legal authority holds that the restrictions stated herein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum duration, scope, or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope, or area and
that the court may revise such restrictions to cover the maximum duration,
scope, and area permitted by law and reasonable under such circumstances.
Because Executive’s services are unique and because Executive has access to
Confidential Information, the parties hereto agree that the Company would be
irreparably harmed by, and money damages would be an inadequate remedy for, any
breach of this Agreement. Therefore, in the event of a breach or threatened
breach of this Agreement, the Company and/or its respective successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security).

 



12



 

(e)          Reasonable Restrictions. Executive agrees that the terms and
conditions in Sections 7(a) through 7(d) are reasonable and necessary for the
protection of the Company’s business and to prevent damage or loss to the
Company as the result of action taken by Executive. Executive acknowledges that
Executive could continue to actively pursue Executive’s career and earn
sufficient compensation without breaching any of the restrictions contained in
Sections 7(a) through 7(d).

 

(f)            Trade Secrets. Nothing in this Agreement diminishes or limits any
protection granted by law to trade secrets or relieves Executive of any duty not
to disclose, use, or misappropriate any information that is a trade secret, for
as long as such information remains a trade secret.

 

(g)          Notice. Executive agrees that Executive will give notice of this
Agreement and Executive’s obligations to comply with its terms to any person or
organization that Executive may become associated with during the first twelve
(12) months (or for the length of the Severance Period if Executive is entitled
to Severance Benefits), after the termination of Executive’s employment with the
Company. Executive further agrees that the Company may, if it desires, send a
copy of, or otherwise make the provisions in Section 7 hereof known to any such
person, firm or entity during that time.

 

(h)          Return of Company Property. Upon termination of Executive’s
employment, Executive shall promptly return to the Company: (i) all documents,
records, procedures, books, notebooks, and any other documentation in any form
whatsoever, including but not limited to written, audio, video or electronic,
containing any information pertaining to the Company which includes Confidential
Information and Third Party Information, including any and all copies of such
documentation then in Executive’s possession or control regardless of whether
such documentation was prepared or compiled by Executive, Company, other
employees of the Company, representatives, agents, or independent contractors,
and (ii) all equipment or tangible personal property entrusted to Executive by
the Company. Executive acknowledges that all such documentation, copies of such
documentation, equipment, and tangible personal property are and shall at all
times remain the sole and exclusive property of the Company.

 

(i)            No Conflicts. Executive hereby represents and warrants that
Executive’s signing of this Agreement and the performance of Executive’s
obligations under it will not breach or be in conflict with any other agreement
to which Executive is a party or is bound and that Executive is not now subject
to any covenants against competition or similar covenants or any court order
that could affect the performance of Executive’s obligations under this
Agreement. Further, Executive hereby represents and warrants that: (i) Executive
will not bring any confidential information of any former employer, nor any
proprietary work product created as part of Executive’s duties with Executive’s
former employer; (b) Executive will not use or disclose any former employer’s
confidential information or proprietary work product in the performance of
Executive’s duties with the Company; and (c) Executive is not currently, nor
will Executive take or be in a position, that breaches the Company’s ethics
policies as in effect from time to time.

 



13



 

8.            Notice. Any notice, request, demand or other communication
required or permitted herein will be deemed to be properly given when personally
served in writing, by email or when deposited in the United States mail, postage
prepaid, addressed to Executive at the address (or email address) last appearing
in Franchise Group’s personnel records and to the Company at its headquarters
with attention (or an email) to the General Counsel of Franchise Group. Either
party may change its address by written notice in accordance with this
paragraph.

 

9.            Set Off; Mitigation. The Company’s obligation to pay Executive the
amounts and to provide the benefits hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company. However,
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise.

 

10.          Benefit of Agreement. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective executors,
administrators, successors and assigns. If Franchise Group sells, assigns or
transfers all or substantially all of its business and assets to any person or
entity, then Franchise Group shall assign all of its right, title and interest
in this Agreement as of the date of such event to such person or entity, and
Franchise Group shall cause such person or entity, by written agreement, to
expressly assume and agree to perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this Agreement upon the
Company. In case of such assignment by Franchise Group and assumption and
agreement by such person or entity, as used in this Agreement, “Franchise Group”
shall thereafter mean the person which executes and delivers the agreement
provided for in this Section 10 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law, and this Agreement
shall inure to the benefit of, and be enforceable by, such person or entity.
Except as provided in this Section 10, this Agreement shall not be assignable by
Franchise Group or Executive. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of Franchise Group.

 

11.          Applicable Law and Jurisdiction. This Agreement is to be governed
by and construed under the laws of the United States and of the State of
Delaware without resort to Delaware’s choice of law rules. Each party hereby
agrees that the forum and venue for any legal or equitable action or proceeding
arising out of, or in connection with, this Agreement will lie in the
appropriate federal or state courts located in Delaware and specifically waives
any and all objections to such jurisdiction and venue.

 

12.          Captions and Paragraph Headings. Captions and section or paragraph
headings used herein are for convenience only and are not a part of this
Agreement and will not be used in construing it.

 

13.          Divisibility of Agreement or Modification By Court. To the extent
permitted by law, the invalidity of any provision of this Agreement will not and
shall not be deemed to affect the validity of any other provision. In the event
that any provision of this Agreement is held to be invalid, it shall be, to the
furthest extent permitted by law, modified to the extent necessary to be
interpreted in a manner most consistent with the present terms of the provision,
to give effect to the provision. Finally, in the event that any provision of
this Agreement is held to be invalid and not capable of modification by a court,
then it shall be considered expunged, and the parties agree that the remaining
provisions shall be deemed to be in full force and effect as if they had been
executed by both parties subsequent to the expungement of the invalid provision.

 



14



 

14.          No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

 

15.          Survival. The termination or expiration of this Agreement will not
affect the rights or obligations of the parties hereunder arising out of, or
relating to, circumstances occurring prior to the termination or expiration of
this Agreement, which rights and obligations will survive the termination or
expiration of this Agreement. In addition, the following provisions shall
survive the termination or expiration of this Agreement: Sections 5 and 6 (as
necessary for the payments and benefits due thereunder to be paid or provided),
and Sections 7, 8, 9, and 11 through 19.

 

16.          Entire Agreement. This Agreement and the Exhibits attached hereto
contain the entire agreement of the parties with respect to the subject matter
of this Agreement except where other agreements are specifically noted, adopted,
or incorporated by reference. This Agreement and the Exhibits attached hereto
otherwise supersede any and all other agreements, either oral or in writing,
between the parties hereto with respect to the employment of Executive by
Company. Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement will be valid or binding.

 

17.          Modification or Amendment. This Agreement may not be modified or
amended except through a writing signed by hand by both an authorized
representative of Franchise Group and Executive, except as required by a court
with competent jurisdiction in order to enforce this Agreement.

 

18.          Claims by Executive. Executive acknowledges and agrees that any
claim or cause of action by Executive against the Company shall not constitute a
defense to the enforcement of the restrictions and covenants set forth in this
Agreement and shall not be used to prohibit injunctive relief.

 

19.          Legal Fees. The parties hereto agree that the non-prevailing party
in any dispute, claim, action or proceeding between the parties hereto arising
out of or relating to the terms and conditions of this Agreement or any
provision thereof (a “Dispute”), shall reimburse the prevailing party for
reasonable attorney’s fees and expenses incurred by the prevailing party in
connection with such Dispute; provided, however, that the Executive shall only
be required to reimburse the Company for its fees and expenses incurred in
connection with a Dispute if the Executive’s position in such Dispute was found
by the court, arbitrator or other person or entity presiding over such Dispute
to be frivolous or advanced not in good faith.

 

20.          Directors and Officers Insurance. During the Term, the Company
shall maintain commercially reasonable directors and officers insurance. Any
release requirement set forth in the Separation Agreement shall not require
Executive to waive any right or claim for coverage under such insurance.

 



15



 

21.          Execution of Agreement. This Agreement may be executed in multiple
counterparts, any one of which need not contain the signature of more than one
(1) party, but all such counterparts taken together shall constitute one and the
same instrument. Further, this Agreement may be signed and delivered by means of
facsimile or scanned pages via electronic mail, and such scanned or facsimile
signatures shall be treated in all manner and respects as an original signature
and shall be considered to have the same binding legal effect as if it were an
original signature, and no party may raise the use of facsimile or scanned
signatures as a defense to the formation of this Agreement.

 

22.          Review by Counsel. Executive represents and warrants that this
Agreement is the result of full and otherwise fair and good faith bargaining
over its terms following a full and otherwise fair opportunity to have legal
counsel for Executive review this Agreement, propose modifications and changes,
and to verify that the terms and provisions of this Agreement are reasonable and
enforceable. Executive acknowledges that Executive has read and understands the
foregoing provisions and that such provisions are reasonable and enforceable.
This Agreement has been jointly drafted by both parties, and shall not be
interpreted as against one party as the drafter. Further, Executive expressly
acknowledges that Foley & Lardner LLP served as legal counsel to the Company as
it relates to this Agreement.

 

23.          Section 409A. It is intended that this Agreement will comply with
Code Section 409A and any regulations and other published guidance of the IRS
thereunder, to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. With respect to any
reimbursement or in-kind benefit arrangements of the Company that constitutes
deferred compensation for purposes of Code Section 409A, the following
conditions shall be applicable (except as otherwise permitted by Code Section
409A): (a) the amount eligible for reimbursement, or in-kind benefits provided,
under any such arrangement in one calendar year may not affect the amount
eligible for reimbursement, or in-kind benefits to be provided, under such
arrangement in any other year (except that any health or dental plan may impose
a limit on the amount that may be reimbursed or paid), (b) any reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred, and (c) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

 

 

 

 

 



16



 

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement on the Effective Date.

 

 



EXECUTIVE           /s/ Andrew Laurence     Andrew Laurence                
FRANCHISE GROUP, Inc.           By:   /s/ Brian Kahn     Name:   Brian Kahn    
Title: Chief Executive Officer                      

 



 





 

 



17



 

EXHIBIT A

 

On the effective date of the Franchise Group, Inc. 2019 Omnibus Incentive Plan,
Executive shall receive a grant of: (1) performance restricted stock units
(“PRSU”) with respect to 110,000 shares, and (2) time-vesting restricted stock
units (“RSU”) with respect to 60,000 shares. Each PRSU award shall be subject to
the terms and conditions of the form of equity award agreement adopted by the
Board for use under the plan. Each RSU award shall provide for vesting of
one-third of the award on each of the first three anniversaries of the
Employment Commencement Date unless otherwise stated in the award agreement, and
shall otherwise be subject to the terms and conditions of the form of equity
award agreement adopted by the Board for use under the plan.

 

 

 

 

 

 

 

18



 

